Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1 and 11 being independent.

Claim Objections
Claims 2-4, 6-10, 12-14, and 16-20 are objected to because of the following informalities:
The claims recite the terms “a physiological goal,” “a goal,” “a user baseline profile,” “a first user baseline profile,” and “a plurality of biological extraction data” thus raising uncertainty regarding whether these terms are referring to “a physiological goal,” “a user baseline profile,” and “a plurality of biological extraction data” in independent claims 1 and 11.  The Examiner will assume they are the same.
With particular respect to claims 8 and 18, it appears that “comprises to generate a second plurality of differential actions further comprises” should be changed to --comprises generating a second plurality of differential actions comprising--.
Also with particular respect to claims 8 and 18, it appears that “to address a difference between a physiological goal and a user baseline profile” should be changed to --to address the difference between the physiological goal and the updated user baseline profile--.
With particular respect to claims 10 and 20, it appears that “calculating the anticipated” should be changed to --calculating an anticipated-- and that “of calculated” should be changed to --of the calculated--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a system (i.e., a machine) and claims 11-20 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for determining a prioritized instruction set for a user, the system comprising a computing device, wherein the computing device is designed and configured to: 
receive, from a user, at least a physiological goal; 
provide a plurality of biological extraction data corresponding to the user; 
determine a user baseline profile, wherein determining the user baseline profile further comprises: 
receiving training data including data entries, each data entry correlating biological extraction data and physiological goals to baseline profile elements; 
training a machine-learning model as a function of the training data; and 
determining the user baseline profile as a function of the machine-learning model, the plurality of biological extraction data and the at least a physiological goal; 
generate a differential action as a function of the user baseline profile and the at least a physiological goal, wherein generating the differential action further comprises: 
generating a plurality of candidate differential actions as a function of the user baseline profile and the physiological goal; 
receiving a plurality of user preference data; and 
selecting the differential action from the plurality of candidate differential actions as a function of the user preference data and the at least a physiological goal; 
receive an updated biological extraction datum corresponding to the user; and 
modify the differential action as a function of the updated biological extraction datum.

The Examiner submits that the foregoing underlined limitations constitute “mental processes” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind (e.g., with pen and paper) determine/generate a “user baseline profile” (e.g., collection of data describing an individual) based on a physiological goal (e.g., reduce blood pressure, reduce blood sugar level, increase blood oxygen level, etc.) and “biological extraction data” (e.g., current blood oxygen level, blood sugar level, buccal swab data, etc.), generate a plurality of candidate “differential actions” based on the use baseline profile and the physiological goal (e.g., various actions that can move biological extraction data towards the physiological goal, such as increasing exercise, changing diet, etc.), select one of the candidate differential actions based on the goal and user preferences (e.g., based on a user preference that the user does not enjoy running or eating vegetables), and modify the differential action based on updated biological extraction datum (e.g., based on new blood sugar data that is higher than the original blood sugar level).  The foregoing underlined limitations also constitute “certain methods of organizing human activities” because they relate to managing human behavior/interactions between people (e.g., interactions between doctors and patients to manage patient health).   
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-5, 7-10, 12-15, and 17-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2 and 12, these claims call for determining a correlation between the plurality of biological extraction data corresponding to the user and a physiological goal which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 3 and 13, these claims recite how the generating the plurality of differential action candidates further comprises calculating a difference between a physiological goal and a user baseline profile; and retrieving, from a database, a candidate differential action to address a difference between a physiological goal and a user baseline profile which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 4 and 14, these claims call for generating a ranked-score list of candidate differential actions as a function of a physiological goal and a user baseline profile which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 5 and 15, these claims recite how generating a ranked-score list of candidate actions further comprises using a first optimization process to generate a prioritized differential action set which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 7 and 17, these claims recite how the modifying the differential action as a function of the updated biological extraction datum further include generating, as a function of the more recent user data and a first user baseline profile, an updated user baseline profile, calculating a difference between a physiological goal and the updated user baseline profile; and retrieving, from a database, a candidate differential action to address a difference between a physiological goal and (the updated) user baseline profile which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 8 and 18, these claims recite how the modifying the differential action as a function of the updated biological extraction datum further includes generating a second plurality of differential actions which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 9 and 19, these claims recite how the modifying the differential action as a function of the updated biological extraction datum further comprises: generating a new user baseline with the updated user data; weighting a new ranked-score list of candidate actions as a function of a physiological goal and the updated user baseline profile; and generating a new prioritized differential action set, all of which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
In relation to claims 10 and 20, these claims recite how generating a new prioritized differential action set further comprises: calculating the anticipated level of difficulty in achieving a goal for the user as a function of the updated biological extraction datum; and generating the prioritized differential action set as a function of calculated anticipated difficulty which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for determining a prioritized instruction set for a user, the system comprising a computing device, wherein the computing device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) is designed and configured to: 
receive, from a user, at least a physiological goal (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); 
provide a plurality of biological extraction data corresponding to the user (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g); 
determine a user baseline profile, wherein determining the user baseline profile further comprises: 
receiving training data including data entries, each data entry correlating biological extraction data and physiological goals to baseline profile elements (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); 
training a machine-learning model as a function of the training data (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f)); and 
determining the user baseline profile as a function of the machine-learning model (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f)), the plurality of biological extraction data and the at least a physiological goal; 
generate a differential action as a function of the user baseline profile and the at least a physiological goal, wherein generating the differential action further comprises: 
generating a plurality of candidate differential actions as a function of the user baseline profile and the physiological goal; 
receiving a plurality of user preference data (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); and 
selecting the differential action from the plurality of candidate differential actions as a function of the user preference data and the at least a physiological goal; 
receive an updated biological extraction datum corresponding to the user (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); and 
modify the differential action as a function of the updated biological extraction datum.
For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving/providing goals, biological extraction data, training data, user preference data, and updated biological extraction datum, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of training a machine-learning model and determining the profile as a function of the ML model, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such high level of generality (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 11 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Regarding how claims 2, 3, 7, 8, 12, 13, 17, and 18 utilize machine-learning processes, the Examiner submits that these claims amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such high level of generality (see MPEP § 2106.05(f)).
Claims 6 and 16 recite how the updated biological extraction data further comprises at least a second element of user data that is more recent in time than a plurality of biological extraction data which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the computing device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of training a machine-learning model and determining the profile as a function of the ML model, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such high level of generality (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving/providing goals, biological extraction data, training data, user preference data, and updated biological extraction datum which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0250508 to De Magalhaes et al. (“De Magalhaes”) in view of U.S. Patent App. Pub. No. 2020/0170549 to Baykaner et al. (“Baykaner”):
Regarding claim 1, De Magalhaes discloses a system for determining a prioritized instruction set for a user (Figure 1), the system comprising a computing device (computing device 110 and/or 111, also see [0033]), wherein the computing device is designed and configured to: 
receive, from a user, at least a physiological goal ([0021] discusses receiving a health goal of the user); 
provide ... biological extraction data corresponding to the user ([0026] discusses obtaining blood sugar levels of the user where determining blood sugar levels includes obtaining a biological extraction include blood/fluid from the user); 
determine a user baseline profile ([0031] and [0051] discuss receiving a user profile), wherein determining the user baseline profile further comprises:
...
...
determining the user baseline profile as a function of the ... biological extraction data and the at least a physiological goal ([0051] discusses how the “user baseline profile” includes biological extraction data (e.g., blood sugar levels) and physiological goals (e.g., weight loss, muscle gain goals));
generate a differential action as a function of the user baseline profile and the at least a physiological goal ([0021]-[0022] discuss determining activities for the user based on the user profile and the physiological goal), wherein generating the differential action further comprises: 
generating a plurality of candidate differential actions as a function of the user baseline profile and the physiological goal ([0021] and [0051] discusses creating a ranked list of activities based on the profile and goal); 
receiving a plurality of user preference data ([0024]-[0025] and [0053] discuss receiving various user preference data such as user wellness-related feedback, preferred activities, etc.); and 
selecting the differential action from the plurality of candidate differential actions as a function of the user preference data and the at least a physiological goal ([0024], [0038], and [0055] discuss providing an activity recommendation to the user based on the “user preference data” of [0024]-[0025] and [0053] and goal of [0051] and [0021]-[0022]); 
receive an updated biological extraction datum corresponding to the user ([0026] discusses receiving blood sugar level after activities (updated biological extraction datum) while [0027] notes how the activity adviser model can be dynamically updated over time based on new data from sensors and [0053] notes how the sensors can detect blood sugar levels); and 
modify the differential action as a function of the updated biological extraction datum ([0027]-[0028] and [0041] discuss how the recommendation engine updates activity rankings over time based on new user data).
While De Magalhaes discusses providing biological extraction data corresponding to a user, De Magalhaes appears to be silent regarding providing a plurality of biological extraction data corresponding to the user.
Nevertheless, Holmes teaches that it was known in the healthcare informatics art to obtain a plurality of biological extraction data (biomarkers such as urine, blood, sputum, etc., per [0016]-[0019]), communicate the biomarkers to a computer modeling component ([0021]), and utilize the computer modeling component to predict courses of action for a patient ([0022]-[0023]) which advantageously allows a greater number of potential medical conditions to be monitored in a patient thereby allowing for corrective actions to be taken and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, while the De Magalhaes/Holmes combination discloses ([0051] of De Magalhaes) how the “user baseline profile” includes the biological extraction data (e.g., blood sugar levels) and physiological goals (e.g., weight loss, muscle gain goals) as noted above, the De Magalhaes/Holmes combination appears to be silent regarding wherein determining the user baseline profile further comprises: 
receiving training data including data entries, each data entry correlating biological extraction data and physiological goals to baseline profile elements; 
training a machine-learning model as a function of the training data
such that the user baseline profile is determined as a function of the machine-learning model.
Nevertheless, Baykaner teaches ([0010]-[0013]) that it was known in the healthcare informatics art to receive training profiles of a plurality of previous users, train a machine learning model as a function of the training profiles, and determine a profile for a user using the trained machine-learning model to increase the accuracy of the determined user profile ([0122]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the determining the user baseline profile to include receiving training user profiles, training a machine-learning model as a function of the training profiles, and determined the user baseline profile as a function of the machine-learning model in the system of the De Magalhaes/Holmes combination as taught by Baykaner to increase the accuracy of the determined user profile by taking into account previously determined user profiles and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As the De Magalhaes/Holmes combination already discloses how the user profiles include biological extraction data and physiological goals as noted above, then the plurality of training profiles therefore per the combination with Baykaner include biological extraction data and physiological goals that are “correlated” as “baseline profile elements” because they are part of the same profile (i.e., they are elements of the profile).

Regarding claim 2, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 1, further including wherein determine a user baseline profile further comprises using a first machine-learning process to determine a correlation between the plurality of biological extraction data corresponding to the user and a physiological goal ([0045] of De Magalhaes discusses how a neural network (which includes a “first machine-learning process”) can be used to learn patterns/relationships/correlations from sensor data (which includes the “plurality of biological extraction data” per the combination with Holmes) and goals).

Regarding claim 3, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 1, further including wherein generating the plurality of differential action candidates further comprises: 
using a second machine-learning process to calculate a difference between a physiological goal and a user baseline profile ([0075]-[0076] of De Magalhaes discusses how the adviser model can assign points to and rank activities based on how much they contribute to reaching the user’s goals which requires the adviser model to determine a difference between the user’s baseline profile (e.g., current blood sugar level) and a goal (e.g., target blood sugar level); furthermore, [0038] notes how program code uses machine learning to generate/train the adviser model such that some “second machine-learning process” is used to calculate the difference between the goal and the user profile); and 
retrieving, from a database, a candidate differential action to address a difference between a physiological goal and a user baseline profile ([0038] of De Magalhaes notes how the program code uses the adviser model to generate a fitness recommendation (candidate differential action) based on the ranked activities such that the recommendation addresses the difference between the goal and profile; also, because the system is computer implemented as noted in relation to claim 1, then the candidate action is retrieved from a database in storage of Figure 7 for instance).

Regarding claim 4, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 3, further including wherein generating the plurality of candidate differential actions further comprises generating a ranked-score list of candidate differential actions as a function of a physiological goal and a user baseline profile ([0075]-[0076] of De Magalhaes discusses how the adviser model can assign points to and rank activities based on how much they contribute to reaching the user’s goals which requires the adviser model to determine a difference between the user’s baseline profile (e.g., current blood sugar level) and a goal (e.g., target blood sugar level).

Regarding claim 5, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 4, further including wherein generating a ranked-score list of candidate actions further comprises using a first optimization process to generate a prioritized differential action set ([0055], [0059], and [0076] of De Magalhaes discuss how the ranked list can be updated over time based on learning/feedback (first optimization process)).

Regarding claim 6, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 1, further including wherein the updated biological extraction data further comprises at least a second element of user data that is more recent in time than a plurality of biological extraction data ([0026] of De Magalhaes discusses receiving blood sugar level after activities (updated biological extraction datum) while [0027] notes how the activity adviser model can be dynamically updated over time based on new data from sensors and [0053] notes how the sensors can detect blood sugar levels; accordingly, as time goes on, the updated biological extraction data further includes a second element of user data that is more recent in time than the plurality of biological extraction data (e.g., than earlier biological extraction data)).

Regarding claim 7, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 1, further including wherein modifying the differential action as a function of the updated biological extraction datum further comprises: 
using a third machine-learning process with a first user baseline profile and at least a more recent element of user data ([0051]-[0055] and [0059] of De Magalhaes discuss how the program code/adviser model (which utilizes machine learning per [0038]) analyzes the user profile and user feedback such as blood sugar levels (more recent user data element) which uses some “third machine-learning process”); and 
generating, as a function of the more recent user data and a first user baseline profile, an updated user baseline profile ([0061] of De Magalhaes notes how the user data 614 (user profile 150 of Figure 1) is updated based on the user feedback while [0053] notes how the feedback can include blood sugar levels; accordingly, generating the updated user profile is as a function of the more recent user data (e.g., new blood sugar levels from the feedback per [0027], [0053], and [0061]) and the original or previous “first user baseline profile”).

Regarding claim 8, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 7, further including wherein modifying the differential action as a function of the updated biological extraction datum further comprises to generate a second plurality of differential actions ([0027] and [0055] of De Magalhaes note how the recommendations are updated over time based on new data/feedback) further comprises: 
using a fourth machine-learning process to calculate a difference between a physiological goal and the updated user baseline profile ([0075]-[0076] of De Magalhaes discusses how the adviser model can assign points to and rank activities based on how much they contribute to reaching the user’s goals which requires the adviser model to determine a difference between the user’s updated profile (e.g., including new blood sugar level) and a goal (e.g., target blood sugar level); also, [0027] and [0055] note how the recommendations are updated over time such that the difference would be calculated between the goal and the updated profile); and 
retrieving, from a database, a candidate differential action to address a difference between a physiological goal and a user baseline profile ([0038] of De Magalhaes notes how the program code uses the adviser model to generate a fitness recommendation (candidate differential action) based on the ranked activities such that the recommendation addresses the difference between the goal and profile; also, as the recommendations are updated over time per [0027] and [0055], then the retrieved candidate action address the difference between the goal and the updated user profile; still further, because the system is computer implemented as noted in relation to claim 1, then the candidate action is retrieved from a database in storage of Figure 7 for instance).

Regarding claim 9, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 1, further including wherein modifying the differential action as a function of the updated biological extraction datum further comprises: 
generating a new user baseline with the updated user data ([0061] of De Magalhaes discusses updating the user data 614 (which is the user profile 150 of Figure 1) such that a new user baseline is generated); 
weighting a new ranked-score list of candidate actions as a function of a physiological goal and the updated user baseline profile ([0075]-[0076] of De Magalhaes discusses how the adviser model can assign points to and rank activities based on how much they contribute to reaching the user’s goals while [0027], [0055], and [0059] discuss how the recommendations rankings are updated over time based on the user feedback (which is used to update the user profile per [0061]); accordingly, over time, a new ranked-score list of candidate actions is weighted as a function of the goals and the updated user profile); and 
generating a new prioritized differential action set (after the updating of the ranked-score list, the resulting list of candidate actions is a newly generated prioritized differential action set).

Regarding claim 10, the De Magalhaes/Holmes/Baykaner combination discloses the system of claim 9, further including wherein generating a new prioritized differential action set further comprises: 
calculating the anticipated level of difficulty in achieving a goal for the user as a function of the updated biological extraction datum ([0057], [0059], and [0073]-[0076] of De Magalhaes discuss how the difficulty in reaching goals can be assessed dynamically over time as user feedback (e.g., new/updated user data such as health data) is received); and 
generating the prioritized differential action set as a function of calculated anticipated difficulty ([0057], [0059], [0075]-[0076] of De Magalhaes discuss how the ranked list of activities can be updated over time (whereby after the updating it is a “prioritized differential action set” as noted above) based on the anticipated difficulty).

Claims 11-20 are rejected in view of the De Magalhaes/Holmes/Baykaner combination as respectively discussed above in relation to claim 1-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686